                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BLONG YANG, et al.,

                       Plaintiffs,

               v.                                            Case No. 20-C-760

SUSAN POWERS, et al.,

                       Defendants.


                                             ORDER


        Twenty-four plaintiffs, who reside in various parts of Wisconsin, brought this action

against the Governor and the acting Secretary of the Department of Health Services, as well as

county and city officials from fourteen independent governmental entities, on May 20, 2020. On

July 20, 2020, the court granted Defendants’ motion to dismiss and dismissed the complaint

without prejudice. The court granted Plaintiffs leave to file an amended complaint within 30 days

and advised Plaintiffs that their failure to file an amended complaint within that time period could

result in dismissal. To date, Plaintiffs have failed to file an amended complaint and have not

sought leave for an extension to do so. The Clerk is directed to enter judgment dismissing this

case.

        SO ORDERED at Green Bay, Wisconsin this 24th day of August, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




         Case 1:20-cv-00760-WCG Filed 08/24/20 Page 1 of 1 Document 47
